J-S42015-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ADOPTION OF: J.W.                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: M.W. AND L.B.                      No. 101 WDA 2014


            Appeal from the Order Entered December 17, 2013,
      in the Court of Common Pleas of Washington County, Orphans’
                        Court, at No(s): 63-13-0933

IN RE: ADOPTION OF: J.W.                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: M.W. AND L.B.                      No. 102 WDA 2014


            Appeal from the Order Entered December 17, 2013,
      in the Court of Common Pleas of Washington County, Orphans’
                        Court, at No(s): 63-13-0144

BEFORE:    PANELLA, JENKINS, and MUSMANNO, JJ.

MEMORANDUM BY PANELLA, J.:                    FILED SEPTEMBER 12, 2014

     M.W. (“Father”) and L.B. (“Mother”) appeal the orders entered on

December 17, 2013, which granted the Petitions filed by Washington County

Children and Youth Service (“CYS”) to involuntarily terminate Father’s and

Mother’s parental rights to their minor sons, Jd.W. (born in August of 2011),

and Jm.W. (born in February of 2013), pursuant to § 2511(a)(2) and (b) of

the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2) and (b). We affirm.

     Mother and her family have a history of involvement with CYS dating

back to 2001, dealing with issues of truancy, parenting deficiencies, and

sexual abuse. Mother had originally been adjudicated a dependent child on
J-S42015-14


May 1, 2001, but the dependency was terminated on October 30, 2001.

Mother was again adjudicated dependent on May 1, 2007, but her

dependency was terminated on March 5, 2009.            Finally, Mother was

adjudicated dependent on October 13, 2011, when Mother was 17 years old,

and Jd.W. was 2 months old. Jd.W. remained in Mother’s care while Mother

was a dependent child in foster care from the time of his birth in September

of 2011 until July 31, 2013, when Mother signed herself out of dependency.

     Jm.W. was conceived during the time Father was ordered to have no

contact with Mother and was born in February of 2013, while Mother was in

foster care. Jm.W. also remained in Mother’s care until July 31, 2013. Both

Children have remained in foster care since Mother signed herself out of

dependency. At that time, Mother was informed by CYS that she could keep

the Children with her and transition into independent living, but Mother

chose to leave foster care and reside with Father. See Findings & Order,

12/17/2013, at 2-3.

     Mother had been examined by Dr. Ronald Neeper, M.D., Ph.D. and Dr.

Chaudhary, M.D., and it was determined that she was incompetent to make

an informed decision to remove herself from dependency, did not have a

reasonable or rational understanding of the potential consequences, and,

due to her cognitive limitations, was unable to make mature decisions, have

adequate, mature self-control, and be a responsible adult. See id., at 3-4.




                                    -2-
J-S42015-14


      Mother, a victim of sexual abuse as a child, has been diagnosed with

mild retardation and has an I.Q. of 60-63.       Mother is preoccupied with

Father and does not appreciate the danger to her and the Children presented

by Father. Father’s undue influence on Mother and her mental retardation

affect Mother’s judgment, and Mother’s cognitive abilities limit her parenting

capabilities.   Also, Mother lacks the ability to understand the needs of the

Children and to understand what is safe and unsafe. See id., at 4.

      Mother was discharged from parenting classes provided by the Bair

Foundation.     In classes, Mother demonstrated ineffective intervention and

poor execution of disciplinary skills, and could not receive instruction

effectively. Similarly, Mother also refused nurturing parenting classes from

Justice Works Youth Care, and does not have the ability to parent

independently or to prepare meals for the Children. See id.

      Moreover, Mother has not demonstrated the ability to form an effective

parent-child relationship with the Children.     Mother has little emotional

connection with the Children, has displayed a lack of empathy for the

Children, and is unable to react to the Children’s needs. See id., at 4-5.

      Mother does have a bond with Jd.W.; however, Jd.W. looks to his

foster mother for parental guidance.     It is noted that the Children do not

react adversely upon the conclusion of their visits with Mother. See id., at

5.




                                     -3-
J-S42015-14


      At the time of Mother’s removal from the home of her parents and the

home of Father, Father was 52 years old, a registered sex offender, and had

been having a relationship with Mother since she was 15 years old—and

perhaps younger. Mother was removed by CYS when Father was overheard

threatening Mother with domestic violence.

      Father was required to be registered as a sex offender under Megan’s

Law due to his conviction for the sexual assault of his nine-year-old

granddaughter and for his conviction for indecent assault of another minor.

Father’s completion of the Abel Assessment for Sexual Interest-2 (AASI-2)

indicates that Father falls into a deviant range for persistent sexual interest

in three of four categories, including pre-school and grade school age

females and pre-school age males.            See id.   The results of Father’s

completion of the Minnesota Multiphasic Personality Inventory indicate that

Father is prone to anger and hostility, resentment and displaces blame on

others, that Father is suspicious and rigid in his social relationships, and that

he tends to misinterpret social situations and has a poor understanding of

social mores. See id., at 5-6.

      Father is an untreated sex offender. He is a safety threat to the minor

Children.    Father has not completed his court-ordered mental health

assessment,    nor   has   he    completed    court-ordered   sexual   offenders’

treatment.    He violated the court order restricting him from contact with

Mother, and impregnated Mother during the restriction. It is undisputed that


                                      -4-
J-S42015-14


Father has not provided any cards, gifts or letters for the Children, and has

not inquired about the Children through CYS. Father has regularly attended

supervised visits with the Children, and his behavior has been appropriate.

There is no evidence that Father has a bond with the Children.      The trial

court prudently ruled that the termination of Father’s parental rights would

not be detrimental to the Children and would serve the Children’s best

interests. See id., at 6-7.

      On February 6, 2013, CYS filed a Petition for Termination of Parental

Rights of Jd.W., seeking termination with respect to both Mother and Father.

CYS also filed a Petition for Termination of Parental Rights of Jm.W. on July

29, 2013, seeking termination of parental rights of both parents.          A

termination hearing was scheduled for October 2, 2013, and was concluded

on December 3, 2013. Mother and Father did not present evidence or testify

at the hearing.   Following the hearing, the trial court entered the orders

dated December 16, 2013, and entered on December 17, 2013, terminating

the parental rights of Mother and Father.

      On January 15, 2014, Mother and Father filed timely notices of appeal.

Mother and Father filed concise statements of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b) on that same date. This

Court, acting sua sponte, consolidated the appeals at 101 and 102 WDA

2014 on February 7, 2014.

      On appeal, Mother and Father raise the following issues:


                                    -5-
J-S42015-14


      1. Did the trial court err in finding that competent evidence
      established the statutory grounds for termination of M.W.’s and
      L.B.’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2)?

      2. Did the trial court err in finding that the Children’s best
      interest were served by terminating M.W.’s and L.B.’s parental
      rights pursuant to 23 Pa.C.S.A. § 2511(b)?

Appellants’ briefs at 4.

      Initially, we review the termination decrees according to the following

standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., 614
      Pa. 275, 284, 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
      As has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Id.; see also Samuel Bassett v. Kia
      Motors America, Inc., 613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011);
      Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d 630,
      634 (Pa. 2003). Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

      As we discussed in R.J.T., there are clear reasons for applying
      an abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at
      28-30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency
      and termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility

                                      -6-
J-S42015-14


      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion. In re Adoption of
      Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A. §

2511). The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

      Instantly, although the decrees terminated Mother’s and Father’s

parental rights pursuant to section 2511(a)(1), (2), (5), (8), and (b), the

trial court, in its Rule 1925(a) opinion, analyzed the orders with respect only


                                     -7-
J-S42015-14


to   § 2511(a)(1), (2), and (b).    This Court must uphold the trial court’s

conclusion with regard to one subsection of section 2511(a) in order to

affirm the termination of parental rights. See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc). Herein, we review the orders pursuant to

§ 2511(a)(2) and (b), which provide as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         ...

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

         ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     Our examination of the record reveals that the trial court’s decision to

terminate Mother’s and Father’s parental rights under section 2511(a)(2)



                                    -8-
J-S42015-14

and (b) is supported by clear and convincing evidence, and that there is no

abuse of the trial court’s discretion.

      We have read the trial court’s Findings & Order filed on December 17,

2013 and its Opinion filed on March 5, 2014, and we are satisfied that the

trial court’s analysis is accurate and complete.   Accordingly, we affirm the

trial court orders on the basis of the thoughtful, concise, and well-written

opinions of the Honorable John F.DiSalle, that we adopt as our own.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/12/2014




                                         -9-
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
                          , ,
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM
Circulated 08/25/2014 11:02 AM